PER CURIAM.
This matter coming on for hearing on application of Petitioner, Peter Henry Moore, inmate No. 68234; petitioner being represented by counsel, the respondents being represented by the Attorney General ; and it being made to appear to the Court that on the 13th day of March, 1963, petitioner was committed to the State Penitentiary at McAlester, Oklahoma under the authority, and by virtue of a judgment and sentence rendered against him in the District Court of Oklahoma County, Oklahoma in case No. 27233. And it further appearing to the Court that on the 25th day of April, 1963, that the petitioner was granted a leave of absence by the Executive Authority of the State of Oklahoma, and that said petitioner returned to said institution on the 12th day of August, 1963.
It further appearing to the Court that said leave time has not been credited to the prisoner’s good time by the Clerk of said institution in accordance with, in Re Hughes, Okl.Cr., 372 P.2d 885.
Now therefore, it is ordered, adjudged and decreed that, the petitioner is by law entitled to credit for the leave time granted by Executive Authority and Mr. Virgil Choate, Record Clerk, of said institution is directed to enter said credit on the records of said institution, and the Warden is directed to discharge said petitioner, Peter Henry Moore, from said institution, when crediting leave time and all other time to which said petitioner is lawfully entitled, the sentence in case No. 27233 shall have been served.
It is so ordered.